     CASE 0:20-cv-01302-WMW-DTS Document 7 Filed 06/02/20 Page 1 of 30



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


                                                              Court File No. ____________
 Jared Goyette, on behalf of himself and
 other similarly situated individuals,

               Plaintiff,

        v.

 City of Minneapolis; Minneapolis Chief of
 Police Medaria Arradondo, in his
 individual and official capacity;
 Minneapolis Police Lieutenant Robert
 Kroll, in his individual and official
 capacity; Minnesota Department of Public
 Safety Commissioner John Harrington, in
 his individual and official capacity;
 Minnesota State Patrol Colonel Matthew
 Langer, in his individual and official
 capacity; and John Does 1-2, in their
 individual and official capacities,

               Defendants.


  MEMORNDAUM OF LAW IN SUPPORT OF MOTION FOR TEMPORARY
                        RESTRAINING ORDER
  __________________________________________________________________

                                   INTRODUCTION

       Plaintiff Jared Goyette, a freelance journalist, brings this class-action lawsuit on

behalf of himself and numerous other journalists whose constitutional rights were violated

by officers of the Minneapolis Police Department and Minnesota State Patrol who shot the

journalists with pepper spray and rubber bullets, arrested the journalists, and engaged in

other violent and threatening forms of harassment while the journalists covered the protests
     CASE 0:20-cv-01302-WMW-DTS Document 7 Filed 06/02/20 Page 2 of 30



following the death of George Floyd. These retaliatory tactics were aimed at intimidating

reporters and chilling media coverage in violation of the United States Constitution and the

Governor’s explicit orders to the contrary. In targeting reporters who were peacefully and

lawfully reporting on the events that unfolded, the Defendants in this case violated the First

Amendment right to a free press, the journalists’ Fourth Amendment right to be free from

unlawful seizures and excessive force, and their right to due process under the Fourteenth

Amendment. Mr. Goyette seeks a temporary restraining order enjoining Defendants and

their officers from further employing such tactics to harass and intimidate members of the

press.

                              FACTUAL BACKGROUND

I.       The Murder of George Floyd and Aftermath.

         On May 25, 2020, George Floyd, a citizen of Minneapolis, was murdered by an

officer of the Minneapolis Police Department (“MPD”). 1 Video of the encounter captured

by bystanders show the MPD officers placing Mr. Floyd, who is black, in handcuffs and

pinning him to the ground, face down, while MPD Officer Derek Chauvin knelt on Mr.

Floyd’s upper back and neck, restricting his airway. Mr. Floyd himself, and several of the

bystanders, pleaded with Officer Chauvin to change position to allow Mr. Floyd to breathe,

but Officer Chauvin refused. Mr. Floyd then became unresponsive. Two publicly-released




         1
         Brandt Williams, et al., Man dies in MPD custody, 4 cops fired; protesters, police
clash, Minnesota Public Radio (May 26, 2020, 6:25 a.m.), available at
https://www.mprnews.org/story/2020/05/26/fbi-bca-investigate-death-of-man-in-
minneapolis-police-custody.


                                              2
     CASE 0:20-cv-01302-WMW-DTS Document 7 Filed 06/02/20 Page 3 of 30



medical examinations have determined that Mr. Floyd's death was a homicide, and Derek

Chauvin has been charged with third-degree murder and manslaughter. 2

      The video of the incident was shared rapidly via social media, and Mr. Floyd’s

murder at the hands of the MPD reached news headlines around the world. 3 Over the next

several days, thousands of people gathered across Minneapolis to mourn Mr. Floyd’s death

and demand that the four officers involved be held accountable. 4             The public

demonstrations grew in size and intensity, and isolated bad actors engaged in looting and

burning of hundreds of buildings in Minneapolis and St. Paul. 5

      The horrific murder of Mr. Floyd and subsequent events are matters of intense and

ongoing local, national, and international interest. Hundreds of reporters, photographers,


      2
         Liz Navratil & Paul Walsh, Hennepin medical examiner classifies George Floyd’s
death     as   ‘homicide,’    Star    Tribune   (June     2,   2020),     available  at
https://www.startribune.com/medical-examiner-classifies-floyd-s-death-as-
homicide/5709187920/.
      3
         See, e.g. Kenya Evelyn, FBI Investigates death of black man after footage shows
officers kneeling on his neck, The Guardian (May 27, 2020, 2:28 BST)
https://www.theguardian.com/us-news/2020/may/26/george-floyd-killing-police-video-
fbi-investigation; Zamira Rahim and Rob Picheta, Thousands around the world protest
George Flloyd’s death in global display of solidarity, CNN (June 1, 2020, 6:31 p.m.),
https://www.cnn.com/2020/06/01/world/george-floyd-global-protests-intl/index.html.
      4
         See, e.g., Tear gas, chaos, rain: Protests rage after man dies in Mpls. Police
custody,     Minnesota      Public    Radio     (May     26,    2020,      5:40    a.m.),
https://www.mprnews.org/story/2020/05/26/protesters-rally-to-call-for-justice-for-man-
who-died-in-mpls-police-incident; CBS Minnesota, “Thousands Gather At 31st And Lake
For       NAACP          Demonstration,”       (May        30,      2020)        (video),
https://minnesota.cbslocal.com/video/4571390-thousands-gather-at-31st-and-lake-for-
naacp-demonstration/
      5
         Andy Mannix, Minneapolis police station set on fire; protesters march downtown,
StarTribune (May 29, 2020, 9:43 a.m.), https://www.startribune.com/minneapolis-police-
station-set-on-fire-protesters-march-downtown/570849592/.


                                            3
      CASE 0:20-cv-01302-WMW-DTS Document 7 Filed 06/02/20 Page 4 of 30



and videographers have been deployed to the scene by media organizations from around

the world to cover the demonstrations and the government’s response.

II.    Nighttime Curfews and Mobilization of the Minnesota National Guard.

       By Friday, May 29, Minnesota Governor Tim Walz mobilized the National Guard

and issued an executive orders establishing a nighttime curfew for the cities of Minneapolis

and Saint Paul (“Curfew Orders”). 6 The Curfew Orders were extended through Tuesday,

June 2. The Curfew Orders provided:

              1. Nighttime Curfew. A curfew is imposed in all public
              places within the City of Minneapolis and the City of Saint
              Paul . . . .

              2. Travel Prohibited. During the curfew, all persons must
              not travel on any public street or any public place.

              3. Exemptions. All law enforcement, fire, medical personnel,
              and members of the news media . . . are exempt from the
              curfew. Individuals traveling directly to and from work,
              seeking emergency care, fleeing dangerous circumstances, or
              experiencing homelessness are also exempt…. 7

There does not appear, however, to be any system in place that members of the news media

can use to officially identify themselves to law enforcement.




6
      Mayors Jacob Frey and Melvin Carter, of Minneapolis and Saint Paul, respectively,
have each issued their own municipal emergency curfew orders as well. See, e.g.
Minneapolis Emergency Regulation No. 2020-2-3 (June 1, 2020), Saint Paul Emergency
Exec. Order No. 2020-14 (June 1, 2020).
       7
             Minn.     Exec.     Order   No.    20-68    (May     31,                2020),
https://mn.gov/governor/assets/EO%2020-68%20Final_tcm1055-434218.pdf.


                                             4
       CASE 0:20-cv-01302-WMW-DTS Document 7 Filed 06/02/20 Page 5 of 30



III.    Defendants Are Targeting Journalists for Engaging in Constitutionally
        Protected Activity.

        Over the course of the past week, there have been many violent confrontations

between law enforcement forces—initially the MPD, and later the Minnesota State

Patrol—and demonstrators as part of the government’s efforts to regain order and control.

Hundreds, if not thousands, of videos have been posted online of law enforcement

deploying chemical irritants, including tear gas and pepper spray, as well as injurious,

nonlethal projectiles, at demonstrators without any forewarning or order to disperse. 8

        In addition to confronting civilian demonstrators, the MPD and the State Patrol have

engaged in alarming, aggressive tactics to harm and intimidate credentialed, or otherwise

identifiable   members     of   the   news   media    providing    on-the-scene    coverage.

Notwithstanding the absence of any threat posed by journalists covering the demonstrations

and their constitutional right to do so, numerous journalists have reported injuries suffered

from un-forewarned, wanton uses of force by law enforcement officers. Other journalists

have reported the aggressive, intimidating verbal and non-verbal interactions, including

threats of physical violence, by law enforcement against members of the media even after

they have identified themselves as such. 9




        8
         See, e.g., Guardian News, Minneapolis police fire teargas at protesters after death
of       George        Floyd      (Youtube,      May          27,      2020)        (video),
https://www.youtube.com/watch?v=m6LXdsdbzbk.
        9
         See generally Police Target Journalists as Trump Blames ‘Lamestream Media’
for      Protests,    N.Y.      Times     (June      1,    2020)     available  at,
https://www.nytimes.com/2020/06/01/business/media/reporters-protests-george-
floyd.html.


                                             5
     CASE 0:20-cv-01302-WMW-DTS Document 7 Filed 06/02/20 Page 6 of 30



       The government’s antagonistic conduct against members of the press for exercising

their constitutional right to observe and record the public demonstrations and law

enforcement activities is unprecedented. Typically, in situations of public unrest, law

enforcement officers respect the media’s right to be present and observe by, for example,

providing warnings and dispersal orders before dangerous tactics are used, allowing

journalists to move to safe areas and travel through restricted areas, and by taking care not

to aim chemical irritants and nonlethal projectiles at members of the press. Defendants

here have a demonstrated a pattern and practice of not only disregarding these important

norms and understandings, but subverting them by intentionally targeting the media for

harm and intimidation including, shockingly, arresting journalists on live national

television. Defendants’ retaliation against Plaintiff and other journalists for exercising

their First Amendment rights must stop.

       The reality on the ground stands in stark contrast to the messaging from officials

and leaders at the top. For example, Governor Walz has appropriately struck a conciliatory

tone about the conduct of law enforcement officers against members of the press. He

explained that “there is absolutely no reason something like [the arrest of a journalist on

national live television] should happen … In a situation like this, even if you’re clearing

an area, we have got to ensure there is a safe spot for journalism to tell this story. The issue

here is trust, the community that’s down there and that’s terrorized by this, if they see a




                                               6
     CASE 0:20-cv-01302-WMW-DTS Document 7 Filed 06/02/20 Page 7 of 30



reporter being arrested, their assumption is something is going to happen that they don’t

want to be seen so that is unacceptable.” 10

       In addition to this messaging, Governor Walz’s Curfew Orders, and the

corresponding municipal curfews established by Minneapolis and Saint Paul, give

journalists’ constitutionally-protected activities a clear safe harbor by permitting them to

move about the protest areas in order to provide news coverage. These activities are integral

to providing the public with accurate, timely information regarding the events affecting the

community’s safety.

       Notwithstanding these assurances, the events of the past week demonstrate that the

Defendants have engaged conduct intended to intimidate and silence members of the news

media and press, violating their First Amendment rights to observe and record events of

public interest and undermining the constitutional interest the greater public has in

receiving this information. The litany of targeted arrests, violence, and intimidation grows

by the day. Examples include 11:

       Arrests

       •      A Minnesota State Patrol officer forced WCCO videographer Tom Aviles to

              the ground and arrested him even though he had identified himself as a



       10
         Minnesota governor: I take full responsibility for CNN arrests (May 29, 2020),
available at https://www.cnn.com/videos/us/2020/05/29/minnesota-governor-tim-walz-
omar-jimenez-arrest-vpx.cnn.
       11
         Unless otherwise noted, the facts summarized below are documented in Exhibits
1–59 to the Declaration of Isabella S. Nascimento (“Nascimento Decl.”) accompanying
this motion.


                                               7
    CASE 0:20-cv-01302-WMW-DTS Document 7 Filed 06/02/20 Page 8 of 30



             member of the press and was carrying a large video camera. 12 Aviles’

             producer Joan Gilbertson was with him at the time. She also identified

             herself as a journalist. A state patrolman told her, “You’ve been warned, or

             the same thing will happen to you. Or your next.” 13 Aviles spent two hours

             in custody. Earlier police had shot Aviles with a rubber bullet even though

             he was filming them with a large video camera at the time and clearly

             identifiable as a member of the press.

      •      A Minnesota State Patrol trooper handcuffed and arrested CNN reporter

             Omar Jimenez and his news crew during a live broadcast. 14 It was daytime,

             there were no protesters around, and Jimenez asked the State Patrol where

             they should position themselves prior to being arrested, stating, “Put us back

             where you want us, we are getting out of your way, just let us know.” When

             Jimenez further pressed the officer who arrested him why he was being

             arrested, the trooper stated, “Look, I don’t know man, I’m just following

             orders.”   The crew was readily identifiable as a CNN news crew and



      12
       Torey Van Oot, Media Members Injured, One Arrested While Covering Unrest in
Minnesota, Star Tribune (May 31, 2020), available at https://www.startribune.com/wcco-
cameraman-arrested-on-video-while-covering-unrest-in-minnesota/570902742/.
      13
         WCCO Photojournalist Tom Aviles Arrested in South Minneapolis, WCCO (May
30, 2020), available at https://minnesota.cbslocal.com/2020/05/30/wcco-photojournalist-
tom-aviles-arrested-in-south-minneapolis/.
      14
         Michael M. Gynbaum & Marc Santora, CNN Crew Is Arrested on Live Television
While Covering Minneapolis Protests, N.Y. Times (May 29, 2020), available at
https://www.nytimes.com/2020/05/29/business/media/cnn-reporter-arrested-omar-
jimenez.html.


                                            8
    CASE 0:20-cv-01302-WMW-DTS Document 7 Filed 06/02/20 Page 9 of 30



            identified themselves as such repeatedly before being handcuffed and

            arrested. The crew was detained for an hour.

      •     On May 30, European Press Photo Agency photojournalist Tannen Maury

            and professional photojournalist Craig Lassig were arrested and charged with

            curfew violations despite having identified themselves as members of the

            press. 15

      •     While covering the protest on May 31, Star Tribune reporter Liz Sawyer

            identified herself as a journalist to Minneapolis Police. She was told, “we

            don’t care, we’ll arrest you.”       Earlier that evening, Sawyer was standing

            with Star Tribune reporter Chao Xiong, two Kurdish journalists, and one

            Japanese journalist. Minneapolis police officers told them to go home.

            When the group identified themselves as press and showed their credentials,

            an officer said, “Your cards are bullshit.”

      •     On May 30, NBC reporter Simon Moya-Smith was pepper sprayed and then

            arrested by the Minneapolis Police despite identifying himself multiple times

            as a reporter and displaying his press badge for the arresting officer. 16

      •     Early on the morning of May 31, an Australian television news team led by

            Tim Arvier was detained and searched by Minneapolis Police despite



      15
              Mark    Kauzlarich,    Tweet   (May    1,          2020),     available    at
https://twitter.com/MJKauz/status/1267273646621499392.
      16
              Simon Moya-Smith, Tweet (May 31, 2020),                        available   at
https://twitter.com/SimonMoyaSmith/status/1267054164774916096.


                                             9
    CASE 0:20-cv-01302-WMW-DTS Document 7 Filed 06/02/20 Page 10 of 30



             identifying themselves as members of the press. 17 During this detention the

             news team’s cameraman was handcuffed despite clearly being a member of

             the news media and being no threat to anyone.

      Use of Physical Force

      •      Minnesota State Patrol officers backed Los Angeles Times reporter Molly

             Hennessy-Fiske and photographer Carolyn Cole against a wall and fired tear

             gas and rubber bullets at them. The two were wearing their press credentials,

             and Cole wore a flak jacket labeled “Press.” Hennessy-Fiske shouted “Press”

             at the officers and waved her notebook at them before they fired. They asked

             the officers where to go but received no answer. When they tried to flee, the

             officers chased them and fired more rubber bullets at them. Hennessy-Fiske

             was bleeding and saw another reporter next to her, stunned and bleeding from

             the face. Hennessy-Fiske stated she has covered protests in Ferguson, Baton

             Rouge, Dallas and Los Angeles, and covered the military in Iraq and

             Afghanistan, but had never been fired on until her reporting in Minnesota.

      •      Freelance journalist Linda Tirado was photographing the protests when

             police or troopers shot her in the face with a rubber bullet. She is now blind

             in her left eye.




      17
        Sarah Swain, 9News correspondent detained at gunpoint by police in Minnesota,
9News (May 31, 2020), available at https://www.msn.com/en-au/news/australia/9news-
correspondent-tim-arvier-detained-at-gunpoint-by-police-in-minnesota/ar-
BB14PxAd?li=AAaeSy5.


                                           10
    CASE 0:20-cv-01302-WMW-DTS Document 7 Filed 06/02/20 Page 11 of 30




      •      On May 30 Minneapolis Police fired non-lethal projectiles at CBS reporter

             Michael George and his news crew, hitting sound engineer John Marschitz

             and severely bruising his arm. 18 The crew was not standing within 500 feet

             of any protesters at the time, and had their credentials displayed and their

             cameras out.

      •      On May 30, police or troopers fired rubber bullets at an MSNBC news crew,

             including reporter Ali Velshi, hitting Velshi in the leg. 19 After this incident,

             Velshi and another TV crew were confronted by police in a nearly deserted

             parking lot. The group informed the police that they were news media. The

             officers responded “we don’t care,” and began firing on the group with

             rubber bullets.

      •      On May 30, Reuters TV cameraman Julio-Cesar Chavez was filming police

             when one aimed a rubber bullet gun at directly at Chavez. 20 Later that

             evening, in a separate incident, police fired directly at Chavez and his crew

             with rubber bullets. Chavez was hit in the back of his neck, under his left




      18
         Katelyn Burns, Police Targeted Journalists Covering the George Floyd Protests,
Vox            (May             31,           2020),             available           at
https://www.vox.com/identities/2020/5/31/21276013/police-targeted-journalists-
covering-george-floyd-protests.
      19
         Lindsey Bahr, More Journalists Injured Covering George Floyd Protests, AP
(May 31, 2020), available at https://apnews.com/6407d8c1bc281101589eee5f584d49c9.
      20
                Reuters      Tweet      (May     31,          2020),        available       at
https://twitter.com/Reuters/status/1267168895728828416.


                                            11
    CASE 0:20-cv-01302-WMW-DTS Document 7 Filed 06/02/20 Page 12 of 30



            eye, and in his arm. A member of his crew was also hit. They were clearly

            identifiable as press at the time.

      •     On May 30, photojournalist Lucas Jackson was pepper sprayed in the face

            and also shot in the back with a rubber bullet. 21 Lucas states, “It’s not that

            we were being shot because we were between cops and protesters. It’s that

            we were shot at if we were anywhere in line of sight. I’ve been hit because

            I was in the wrong place before. I’ve never been aimed at so deliberately so

            many times when I was avoiding it.”

      •     On May 29, veteran AP photojournalist John Minchillo was shot with a

            rubber bullet. 22 He stated, “No distinctions were made . . . when I and my

            colleagues were hit by officers. Last night was full force in a wide spread.

            This is a protocol that I’ve not seen elsewhere.” 23

      •     On May 30, CBC senior news correspondent Susan Ormiston was hit in the

            shoulder by a rubber bullet and in the back by a tear gas canister. At the time

            she was shot, she was in a parking lot that had been cleared of protesters, and

            she and her crew were clearly identifiable as media.




      21
              Lucas    Jackson    Tweet      (May    30,   2020),          available     at
https://twitter.com/Lucas_Jackson_/status/1267114291532046338.
      22
              John     Minchillo,    Tweet     (May   31,   2020),         available     at
https://twitter.com/johnminchillo/status/1267116569223725059,
      23
              Morgan     Chesky,    Tweet     (May   30,   2020),          available     at
https://twitter.com/BreakingChesky/status/1266920780820029440.


                                            12
CASE 0:20-cv-01302-WMW-DTS Document 7 Filed 06/02/20 Page 13 of 30




  •     On May 30, Minneapolis Police fired a flash bang grenade directly into an

        MSNBC news crew lead by reporter Morgan Chesky, despite the fact that

        Chesky was live on television and he and his crew were clearly identifiable

        as news media.

  Use of Chemical Agents

  •     On May 30, Minneapolis Police aimed a rifle directly at Vice magazine

        journalist Michael Adams while Adams was covering the protests, despite

        Adams and other journalists clustered near him holding up their press passes.

        Shortly thereafter, a Minneapolis Police officer approached Adams with a

        weapon pointed directly at him and threw him to the ground. He was

        displaying his press pass and shouting “press.” The officer responded, “I

        don’t care.” Adams was on his knees, alone, clearly not a threat, and was

        surrounded by more than a dozen officers. The officer who threw Adams

        down told him not to move. Adams complied. Another officer slowly

        walked by Adams. When Adams again said “I’m Press” again and held up

        his credential, this officer casually pepper sprayed Adams directly in the face

        from several inches away then kept strolling while Adams writhed on the

        ground in agony.

  •     KSTP investigative reporter Ryan Raiche, his photographer, and his

        producer, were gathered together with a group of other media members

        during protests on the evening of May 30 outside the Fifth Precinct. Most

        had large cameras, boom mikes, or visible press credentials. The group was

                                       13
    CASE 0:20-cv-01302-WMW-DTS Document 7 Filed 06/02/20 Page 14 of 30



             clearly identifiable as media. They were pinned against a wall together as a

             police line advanced. Police walked up the group and indiscriminately

             pepper sprayed the entire group.

      •      On May 28, Star Tribune columnist Jennifer Brooks was standing at a light

             rail station on S. 5th Street documenting the protests in a group of other

             media members. 24      Several Minneapolis Police squad cars drove by

             unimpeded. As Squad Car 181 passed the journalists, the driver’s side

             window rolled down and the driver indiscriminately pepper sprayed Brooks,

             other media members, and nearby protesters.

      •      On May 29, USA Today reporter Tyler Davis was covering the protests in

             downtown Minneapolis. 25      Several squad cars pulled up at his location,

             police got out and began indiscriminately spraying pepper spray canisters in

             every direction and telling people to move north. Davis was filming two

             young women being pepper sprayed to his left, when the officer doing the

             spraying turned to Davis. Davis identified himself as a member of the media,

             and the officer “laid on the trigger for a few seconds” spraying Davis directly

             in the face.



      24
              Jennifer    Brooks,      Tweet   (May    28,       2020),     available     at
https://twitter.com/stribrooks/status/1266186985041022976.
      25
         Tyler Davis, What One USA TODAY Reporter Saw During George Floyd Protests
– Until He Was Temporarily Blinded By Pepper Spray, USA TODAY (May 29, 2020),
available at https://www.usatoday.com/story/opinion/2020/05/29/george-floyd-protests-
leave-usa-today-reporter-hit-chemical-spray/5282374002/.


                                            14
    CASE 0:20-cv-01302-WMW-DTS Document 7 Filed 06/02/20 Page 15 of 30




      •          On May 30, Star Tribune photographer Anthony Souffle was tear gassed by

                 police or troopers.

      These incidents are a continuation of a long standing pattern of abuse by officers of

the Defendants. In 2002, MPD officers kicked, beat, and pepper-sprayed Minnesota Daily

journalists covering a riot following the Minnesota Gophers’ NCAA hockey

championship. 26 The Minnesota Daily filed a complaint with MPD internal affairs.27

Defendant Medaria Arradondo appears to have involved in the investigation. 28 In 2008,

Amy Goodman, host of “Democracy Now!”, and her crew were arrested during the

Republican National Convention in St. Paul, despite posing no threat and complying with

police orders. 29 Defendant John Harrington, then St. Paul Police Chief, brushed off the

First Amendment concerns. 30 In 2017, the State Patrol arrested City Pages journalist Susan

Du and Minneapolis Daily City Editor David Clarey during the protests following the




      26
          Joanna Dornfeld, U. Minnesota Newspaper Files Complaint Over Police Actions
in      Post-Hockey      Riots,   MINNESOTA       DAILY     (Apr.      24,     2002),
https://archive.nytimes.com/www.nytimes.com/uwire/uwire_JOIN042420022302015.ht
ml.
      27
           Id.
      28
           Id.
      29
        Marisa Helms, Amy Goodman’s arrest: When journalists are the story,
MINNPOST (Sept. 2008), https://www.minnpost.com/politics-policy/2008/09/amy-
goodmans-arrest-when-journalists-are-story/.
      30
           Id.


                                            15
      CASE 0:20-cv-01302-WMW-DTS Document 7 Filed 06/02/20 Page 16 of 30



Philando Castile killing even though they had attempted to comply with officers’ directions

to disperse. 31

        Despite the clear need for action to prevent these constitutional violations,

Defendants have failed to supervise and train their personnel adequately to protect

members of the press’s constitutional rights. For example, the MPD’s Policy & Procedure

Manual includes only the barest guidance on managing relations with the news media,

provides no guidance whatsoever on officers’ constitutional obligation not to retaliate

against members of the media exercising their constitutional right to document current

events. 32 The relevant section of the Policy & Procedure Manual has not been updated in

years. 33 Similarly, we are unaware of any internal investigation, discipline or corrective

action taken by any of the Defendants to correct the abuses against members of the news

media in recent days.

IV.     Named-Plaintiff Jared Goyette.

        Plaintiff Jared Goyette is a Minneapolis-based freelance journalist covering the

events after Mr. Floyd’s death for a national newspaper. (Declaration of Jared Goyette

(“Goyette Decl.”) ¶ 2.) The physical injuries inflicted by Defendants on Plaintiff, as well

as the intimidating and obstructive conduct he experienced from Defendants, are


        31
          Minneapolis journalist arrested while covering protest, U.S. Press Freedom
Tracker (June 17, 2017), https://pressfreedomtracker.us/all-incidents/minneapolis-
journalist-arrested-while-covering-protest/.
        32
          Minneapolis Police Department Policy & Procedure Manual, § 6-206,
http://www.minneapolismn.gov/police/policy/mpdpolicy_6-200_6-200 (last accessed
June 2, 2020).
        33
             Id.


                                            16
    CASE 0:20-cv-01302-WMW-DTS Document 7 Filed 06/02/20 Page 17 of 30



emblematic of the injuries and speech-chilling experiences of other journalists over the

course of the past week.

        A.    Plaintiff’s injury from a projectile fired by MPD.

        On the evening of May 27, Plaintiff was observing and recording the demonstrations

near the MPD’s Third Precinct station, located at the intersection of Lake Street and

Minnehaha Avenue. (Goyette Decl. ¶ 2.) Plaintiff was clearly identifiable as a member of

the news media, was not taking part in the protest, and did not present any threat to person

or property. (Id. ¶ 5.) While covering the demonstration, Plaintiff carried a large camera

with a monopod for taking photos and video, as well as a notebook. (Id.) The street around

him was not crowded. (Id.)

        At around 6:00 p.m., a young male protester near Plaintiff was hit in the head by a

projectile fired by the MPD officers from the precinct building. (Id. ¶ 3.) The man fell to

the ground, writhing in pain. (Id.) As Plaintiff was documenting bystanders assisting the

man and carrying him into a car, he was hit in the head with a projectile and fell to the

ground immediately in intense pain. (Id. ¶ 4.) The projectile hit him in the nose and eye,

which swelled up immediately. (Id.) Just a moment later, a canister of tear gas landed

nearby, making it impossible for him to see out of his other eye. (Id. ¶ 6.) He was helped

to safety by another bystander and had to cease journalistic activities for the evening. (Id.

¶ 6.)

        A doctor who examined Plaintiff’s injury said he had been hit by a projectile

traveling at high velocity. (Id. ¶ 7.) The doctor indicated that the pressure from the




                                             17
     CASE 0:20-cv-01302-WMW-DTS Document 7 Filed 06/02/20 Page 18 of 30



swelling reached a dangerous level and would have caused permanent vision loss within

24 to 48 hours had he not sought treatment. (Id.)

       B.     Defendants’ subsequent threats against Plaintiff.

       Plaintiff returned to covering the demonstrations in the following days. On the

evening of May 30, he was approached by a column of MPD officers in riot gear as he was

standing on a sidewalk. (Id. ¶ 8.) Plaintiff identified himself as a member of the news

media by shouting “press, press” loudly. (Id.) An officer then turned towards him and

pointed his weapon at Plaintiff’s head, scaring Plaintiff. (Id.) Later that evening, Plaintiff

was walking with another journalist, Maggie Koerth. (Id. ¶ 9.) A vehicle drove up to them

and rolled the window down. Plaintiff and Koerth identified themselves as journalists, and

the officer said, “I want to fucking peg you” and drove off. (Id.)

       Plaintiff intends to continue reporting on and documenting protests arising out of

George Floyd’s killing and the practices of local law enforcement. (Id. ¶ 10.)

                                  LEGAL ARGUMENT

I.     Legal Standard.

       In determining whether to grant a TRO, the court must analyze the following

factors: (1) the threat of irreparable harm to the movant; (2) the balance between this harm

and the injury that the temporary restraining order will inflict on other parties; (3) the

probability that the movant will succeed on the merits; and (4) the public interest.

Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 114 (8th Cir. 1981).




                                             18
      CASE 0:20-cv-01302-WMW-DTS Document 7 Filed 06/02/20 Page 19 of 30



II.     Likelihood of Success on the Merits

        A.     The claims are likely to succeed on the merits.

        Plaintiff and the claims of other, similarly situated journalists (“Class Members”),

alleging violations of the First, Fourth, and Fourteenth Amendments, are likely to succeed

on the merits. Because these claims challenge municipal policies or customs, rather than

a statute or order, Plaintiffs demonstrate a likelihood of success if they show a “fair chance

of prevailing.” Planned Parenthood Minnesota, N. Dakota, S. Dakota v. Rounds, 530 F.3d

724, 732 (8th Cir. 2008) (“[C]ourts should … apply the familiar ‘fair chance of prevailing’

test where a preliminary injunction is sought to enjoin something other than government

action based on presumptively reasoned democratic processes.”).

              1.     The First Amendment retaliation claim is likely to succeed on the
                     merits.

        The First Amendment retaliation claim is likely to succeed on the merits. As

demonstrated in the accompanying affidavits, Plaintiff’s and other Class Members’

constitutionally protected speech has been chilled by the retaliatory abuse they have

suffered at the hands of law enforcement officers. This constitutional harm was caused by

Defendants’ failure to adequately supervise or train law enforcement personnel.

                     a.     Plaintiff and the Class Members have suffered
                            unconstitutional retaliation.

        The First Amendment prohibits government actors from subjecting an individual to

retaliatory actions for exercising their First Amendment rights. Peterson v. Kopp, 754 F.3d

594, 602 (8th Cir. 2014). To establish a claim for First Amendment retaliation, plaintiffs

must show: (1) that they engaged in a protected activity; (2) that a government official


                                             19
    CASE 0:20-cv-01302-WMW-DTS Document 7 Filed 06/02/20 Page 20 of 30



acted against them in a way that would chill a person of ordinary firmness from continuing

in the activity; and (3) that the officers’ actions were motivated at least in part by the

plaintiffs’ engagement in protected activity. Id.

       Plaintiff and the Class Members have a clearly established constitutional right to

document protest activities, including law enforcement responses and behavior. See, e.g.,

ACLU of Illinois v. Alvarez, 679 F.3d 583, 595 (7th Cir. 2012) (“The making of an audio

or audiovisual recording is necessarily included within the First Amendment’s guarantee

of speech and press rights as a corollary of the right to disseminate the resulting

recording.”); Glik v. Cunniffe, 655 F.3d 78, 82 (1st Cir. 2011) (“Gathering information

about government officials in a form that can readily be disseminated to others serves a

cardinal First Amendment interest in protecting and promoting the free discussion of

governmental affairs.” (internal quotation omitted)); Smith v. City of Cumming, 212 F.3d

1332, 1333 (11th Cir. 2000) (“The First Amendment protects the right to gather

information about what public officials do on public property, and specifically, a right to

record matters of public interest.”); Ahmad v. City of St. Louis, Missouri, No. 4:17 CV 2455

CDP, 2017 WL 5478410, at *12 (E.D. Mo. Nov. 15, 2017) (collecting cases). Plaintiff and

the Class Members are members of the news media reporting on quickly evolving public

demonstrations of immense national and international interest. As members of the news

media, they were given express permission by the Governor’s Curfew Orders to be at the

protest sites so they could provide live, up-to-date coverage of the activities of protesters

and demonstrators, and also monitor the conduct of law enforcement. This express

permission constitutes an acknowledgement of the uniquely significant public interest in


                                             20
    CASE 0:20-cv-01302-WMW-DTS Document 7 Filed 06/02/20 Page 21 of 30



press coverage in this case. In the context of the violent, destructive events of recent days,

the public’s interest in having information of this nature in a timely manner is obvious and

constitutionally unassailable.

       Officers’ retaliatory actions against Plaintiff and the Class Members, including the

use of chemical agents, non-lethal assaults, threats, and detention and arrests would chill a

person of ordinary firmness from continuing to pursue their constitutionally protected right

to document the protests and demonstrations. See Kopp, 754 F.3d at 602 (pepper spraying

a person in the face would chill a person of ordinary firmness). Indeed, after Plaintiff was

struck in the face by a less-lethal ballistic round, he was forced to cease his First

Amendment protected reporting and seek medical attention due to his injury. (See Goyette

Decl. ¶ 7.)

       Moreover, the documented pattern of hostility to members of the news media and

press demonstrates that these constitutional violations were motivated in least in part by

these individuals’ engagement in First Amendment protected activity. When the Plaintiff

was struck in the face by a non-lethal ballistic round, his membership in the press would

have been obvious to the officer who fired it. While covering the demonstration, he was

holding a camera, a monopod, and a notepad, he was engaged in no illegal activity, and he

posed no imminent threat of violence of bodily harm to any person or of damage to any

property. (Id. ¶ 5.)




                                             21
    CASE 0:20-cv-01302-WMW-DTS Document 7 Filed 06/02/20 Page 22 of 30



                     b.     Defendants have demonstrated deliberate indifference to
                            Plaintiffs’ and the Class Members’ constitutional rights.

       Defendants are liable for their officers’ prohibited retaliation if the constitutional

violation resulted from Defendants’ deliberate indifference to Plaintiff’s and the Class

Member’s constitutional rights. See Doe v. Fort Zumwalt R-II Sch. Dist., 920 F.3d 1184,

1189 (8th Cir. 2019). Because there is a documented pattern of constitutional violations

amounting to deliberate indifference, Plaintiff and the Class Members are likely to prevail

on the First Amendment claims.

       There is “a pattern of misconduct that would alert [each Defendant] that its training

and supervision were inadequate” to prevent the unlawful targeting of members of the press

and news media by law enforcement officers. Fort Zumwalt, 920 F.3d at 1189-90

(municipal liability appropriate where there is a “pattern of similar constitutional

violations”). Here, there have been numerous, well-documented and well-publicized

incidents of MPD and State Patrol officers specifically targeting members of the news

media. (See Nascimento Decl. Exs. 8–59.) These include numerous incidents in recent

days in which reporters, freelance journalist and other members of the news media have

been shot with rubber bullets (sometimes causing serious injuries), sprayed with chemical

agents, and been subjected to threatening language and gestures, including having guns

pointed at them. (Id.) As described above, there is also a local history of these Defendants

targeting members of the press. In light of these numerous incidents, the Defendants were




                                             22
    CASE 0:20-cv-01302-WMW-DTS Document 7 Filed 06/02/20 Page 23 of 30



on notice 34 that their officers were engaged in a pattern of unconstitutional retaliation

against members of the news media.

       Despite the clear need for action to prevent these constitutional violations,

Defendants have failed to supervise and train their personnel adequately to protect

members of the press’s constitutional rights. For example, the MPD’s Policy & Procedure

Manual does not include any applicable policy or procedure. We are unaware of any

internal investigation, discipline or corrective action taken to correct the abuses against

members of the news media in recent days, and it is evident from the continuing nature of

these violations that any corrective actions taken are grossly inadequate.

       Defendants have been deliberately indifferent to the violation of Plaintiffs’ and the

Class Members’ rights and the First Amendment retaliation claims against these defendants

are likely to prevail. Fort Zumwalt R-II Sch. Dist., 920 F.3d at 1189 (municipal defendant

may be liable when “the need for training or supervision was so obvious, and the

inadequacy so likely to result in the violation of the constitutional rights, that the

policymakers of the [Municipal Defendants] can reasonably be said to have been

deliberately indifferent to the need.”).


       34
          It is crystal clear that the State Patrol had actual notice. Following international
criticism for illegally detaining a CNN reporter and his crew live and on camera, the State
Patrol issued a statement that the CNN crew “were released once they were confirmed to
be members of the media.” Minnesota Dept. of Public Safety (@MnDPS_MSP), Twitter
(May 29, 2020, 7:00 a.m.),
https://twitter.com/MnDPS_MSP/status/1266338580596690949. Although the credibility
of this public statement is suspect because it was obvious that a CNN crew conducting a
live broadcast were members of the press, the State Patrol’s statement implicitly
acknowledges that members of the media should not be detained in retaliation for their
First Amendment activities.


                                             23
    CASE 0:20-cv-01302-WMW-DTS Document 7 Filed 06/02/20 Page 24 of 30



              2.     The Fourth Amendment claim is likely to succeed on the merits.

       The Fourth Amendment guarantees the right to be free from excessive force. See

Howard v. Kansas City Police Dept., 570 F.3d 984, 988 (8th Cir. 2009). “To establish a

violation of the Fourth Amendment in a Section 1983 action, the claimant must

demonstrate a seizure occurred and the seizure was unreasonable.” Id. The seizure need

not result in a claimant’s arrest and detention. Rather, a seizure occurs whenever “an

officer restrains an individual’s liberty through physical force or a show of authority.” Id.

(excessive force claim actionable when police restraint physically injured claimant who

had sought their assistance). The test for reasonableness is whether the amount of force

used was objectively reasonable under the particular circumstances, including the severity

of any crime at issue, whether the targeted individual poses an immediate threat to the

safety of the officers or others, and whether the individual is actively resisting arrest or

attempting to evade arrest by flight. Brown v. City of Golden Valley, 574 F.3d 491, 496

(8th Cir. 2009) (internal quotation marks and citation omitted); Graham v. Connor, 490

U.S. 386, 396 (1989).

       Here, Plaintiff and the Class Members were not participating or suspected of

participating in any crime and presented no threat to the safety of police or others. Yet, the

officers sought to restrain them from freely moving throughout the areas where protests

were occurring—not by setting up barricades, verbal directives or other legitimate means—

but by targeting them with threats, projectiles and chemical agents, and arrests without

probable cause. Upon hearing Plaintiff’s repeated disclosures that he was a member of the

press, one officer responded by pointing a gun at his head. Later, another officer responded


                                             24
    CASE 0:20-cv-01302-WMW-DTS Document 7 Filed 06/02/20 Page 25 of 30



to Plaintiff’s identification of himself as a journalist by threatening, “I want to fucking peg

you.” Such uses of physical force and demonstrations of authority were designed to

intimidate Plaintiff and other members of the press into leaving the protest areas. These

tactics constitute unreasonable restraints on movement of the press throughout the protests

in violation of the Fourth Amendment.

       Defendants have acted with deliberate indifference to these continued violations of

Plaintiff’s and the Class Members’ rights.         Fort Zumwalt, 920 F.3d at 1189. As

demonstrated above, there is a long local history of violating the constitutional rights of

members of the news media. This history puts policymakers of Defendants on notice that

they needed to take action to safeguard the rights of members of the press by providing

training and supervision and by investigating potential incidents of constitutional violations

by officers, imposing discipline as appropriate and putting preventative corrective action

in place. None of this was done. Plaintiff and the Class Members are likely to succeed on

their Fourth Amendment claims against Defendants.

              3.     The procedural due process claim is likely to succeed on the
                     merits.

       “It is a basic principle of due process that an enactment is void for vagueness if its

prohibitions are not clearly defined.” Grayned v. City of Rockford, 408 U.S. 104, 108

(1972). Due process requires that prohibitions on movement must be defined in a way that

allows ordinary people to understand what conduct is permitted and must not encourage

arbitrary or discriminatory enforcement. Kolender v. Lawson, 461 U.S. 352, 357 (1983).

These constitutional principles apply to “unwritten polic[ies]” as well as to statutes,



                                              25
    CASE 0:20-cv-01302-WMW-DTS Document 7 Filed 06/02/20 Page 26 of 30



ordinances and formally promulgated rules. Abdullah v. Cnty. of St. Louis, 52 F. Supp. 3d

936, 946 (E.D. Mo. 2014).

         Defendants’ unwritten policies of targeting members of the press and failing to give

dispersal warnings provide no notice to members of the news media or press of whether

and when they will be subjected to assault, chemical agents or arrest. These unwritten

policies also improperly empower law enforcement officers to exercise their authority in

arbitrary and discriminatory ways—including retaliating against members of the news

media for engaging in First Amendment protected activity. For these reasons, Plaintiff and

the Class Members are likely to succeed on their Fourteenth Amendment due process

claim.

         As noted above, liability reaches beyond the individual officers because the

Defendants’ long-running history of abuse toward members of the press and their failure

to provide dispersal warnings amount to an informal policy and evince a deliberate

indifference to violating the public’s constitutional rights. Plaintiff and the Class Members

are likely to succeed on the merits against these Defendants.

         B.     The balance of harms and the public’s interest in a free press weigh
                strongly in favor of granting injunctive relief.

         When, as in this case, a plaintiff’s First Amendment rights are at stake,

demonstrating a likelihood of success on the merits is all that is needed to warrant an

injunction. Minn. Citizens Concerned for Life, Inc. v. Swanson, 692 F.3d 864, 870 (8th

Cir. 2012) (when a likely violation of First Amendment rights has been shown, the other

requirements “are generally deemed to have been satisfied”); see also Phelps-Roper v.



                                              26
    CASE 0:20-cv-01302-WMW-DTS Document 7 Filed 06/02/20 Page 27 of 30



Nixon, 545 F.3d 685, 690 (8th Cir. 2012), overruled on other grounds by Phelps-Roper v.

City of Manchester, 697 F.3d 678 (8th Cir. 2012) (likelihood of success on the merits is

“often the determining factor” on a request for prospective injunctive relief in First

Amendment cases).

       Here, the harm to journalists from the tactics employed by MPD and Minnesota

State Patrol officers extends beyond the sting of tear gas and the injuries caused by the

impact of rubber bullets. All journalists covering the protests—even those who were not

themselves the direct targets of the harassment—necessarily must fear for their continued

physical safety in light of the tactics employed. If not enjoined, the ramifications of the

violent retaliation levied against journalists here may reverberate far into the future. Next

time there is a public uprising against police brutality in Minneapolis, some journalists will

likely stay away to protect themselves; others will be inclined to shade the truth to avoid

retribution. “It is well-settled law that a loss of First Amendment freedoms, for even

minimal periods of time, unquestionably constitutes irreparable injury.” Phelps-Roper v.

Nixon, 545 F.3d at 691; see also Elrod v. Burns, 427 U.S. 347, 373 (1976) (plurality)).

       In contrast, any harm to the Defendants would be negligible. While the police have

an interest in maintaining order and public safety, that interest is not served by using force

against individuals who identify as journalists, or who are merely recording events and

present no threat of harm to police or the public. See Ahmad, 2017 WL 5478410 at *17

(injunction warranted in the absence of force or violent activity by protesters). If necessary,

the officers easily could have cleared reporters from controlled areas by ordering them to

leave and notifying them in advance of their intent to use force while giving them time to


                                              27
    CASE 0:20-cv-01302-WMW-DTS Document 7 Filed 06/02/20 Page 28 of 30



comply. Instead, the officers assaulted them without warning—blatantly ignoring clear

disclosures, camera equipment, recording devices, and other obvious indicators of press

membership—with apparent intent to intimidate the media and chill reporting of the events.

The Defendants have “no significant interest in enforcing unconstitutional customs or

policies.” Id.

       Finally, it would be difficult to identify a situation in which the public has a greater

interest in unbiased media coverage of police conduct than this one. The protests are rooted

in an incident of shocking police brutality, and how the police respond to the protesters is

of critical importance to how and whether the community will be able to move forward.

Although the protests began in Minneapolis, they have now spread across the country and

the globe. The public interest in press coverage of these events cannot be reasonably

questioned.

       It is “always in the public interest to protect constitutional rights.” Id. But that is

especially true here. The public relies on journalists to understand current events and make

informed decisions. “The Free Speech Clause exists principally to protect discourse on

public matters.” Brown v. Entm’t Merch. Ass’n, 564 U.S. 786, 790 (2011). It reflects “a

profound national commitment to the principle that debate on public issues should be

uninhibited, robust, and wide-open.” New York Times Co. v. Sullivan, 376 U.S. 254, 270

(1964). It embraces an “open marketplace of ideas,” ensuring access to a wide range of

“social, political, esthetic, moral, and other ideas and experiences.” Citizens United v. Fed.

Election Comm’n, 558 U.S. 310, 354 (2010); Red Lion Broadcasting Co. v. FCC, 395 U.S.

367, 390 (1969); Abrams v. United States, 250 U.S. 616, 630 (1919) (Holmes, J.,


                                              28
    CASE 0:20-cv-01302-WMW-DTS Document 7 Filed 06/02/20 Page 29 of 30



dissenting). It is “[p]remised on mistrust of governmental power.” Citizens United, 558

U.S. at 340. “[I]t furthers the search for truth,” Janus v. Am. Fed’n of State, Cnty., & Mun.

Emps., Council 31, 138 S. Ct. 2448, 2464 (2018) (citation omitted), and “ensure[s]

that…individual citizen[s] can effectively participate in and contribute to our republican

system of self-government,” Globe Newspaper Co. v. Superior Court, 457 U.S. 596, 604

(1982). Unless the constitutional rights of journalists are protected, the public’s ability to

participate meaningfully as citizens in a constitutional democracy will be severely

diminished.

       The public interest and balance of harms weigh heavily in favor of Plaintiff.

                                      CONCLUSION

       For the foregoing reasons, Plaintiff, on behalf of himself and the Class Members,

respectfully requests that his request for a temporary injunction be granted.




                                             29
    CASE 0:20-cv-01302-WMW-DTS Document 7 Filed 06/02/20 Page 30 of 30




Dated: June 2, 2020                /s/ Dulce J. Foster
                                   Kevin C. Riach (#0389277)
                                   Dulce J. Foster (#0285419)
                                   Pari I. McGarraugh (#0395524)
                                   Jacob P. Harris (#0399255)
                                   FREDRIKSON & BYRON, P.A.
                                   200 South Sixth Street, Suite 4000
                                   Minneapolis, MN 55402-1425
                                   Telephone: 612.492.7000
                                   kriach@fredlaw.com
                                   dfoster@fredlaw.com
                                   pmcgarraugh@fredlaw.com
                                   jharris@fredlaw.com

                                   Adam W. Hansen (#0391704)
                                   APOLLO LAW LLC
                                   333 Washington Avenue North, Suite 300
                                   Minneapolis, MN 55401
                                   Telephone: 612.927.2969
                                   adam@apollo-law.com

                                   Teresa Nelson (#269736)
                                   AMERICAN CIVIL LIBERTIES UNION
                                   OF MINNESOTA
                                   P.O. Box 14720
                                   Minneapolis, MN 55414
                                   Telephone: 651.529.1692
                                   tnelson@aclu-mn.org

                                   Attorneys for Plaintiff




                                    30
